Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Amendment received 30 December 2021 for application number 16/526,212.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed invention distinguishes over the prior art for the following reasons.
The claimed subject matter of independent claims 1, 19, and 20 are allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious garbage collecting (GC) a first memory portion of a memory area during a first time window, determining a first remaining amount of time left in the first time window after completion of GC the first portion of the memory area, initiating GC of a second portion of the memory area based on the estimation that the time required to perform GC of the second portion of the memory area is less than or equal to the first remaining amount of time of the first time window, GC a third portion of the memory area during a second time window, determining a second remaining amount of time left in the second time window after the third portion is completed but before completion of the second time window, estimating that a time required to perform GC of a fourth portion of the memory area exceeds the second remaining amount of 
Dependent claims 2, 4 – 6, and 8 – 18 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims upon which they depend.
The claimed subject matter of independent claim 22 is allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious garbage collecting (GC) a first memory portion of a memory area during a first time window, determining a first remaining amount of time left in the first time window after completion of GC the first portion of the memory area, initiating GC of a second portion of the memory area based on the estimation that the time required to perform GC of the second portion of the memory area is less than or equal to the first remaining amount of time of the first time window, storing information corresponding to an aborted GC in response to failing to complete GC of the second portion of the memory area before completion of the first time window, and estimating how much memory is garbage collected in a second time window based on the information corresponding to the aborted GC.  The prior art of record teaches garbage collecting GC a first memory portion of a memory area during a first time window, GC of a second portion of the memory area, however it does not teach determining a first remaining amount of time left in the 
The claimed subject matter of independent claim 24 is allowable over the art of record, including those cited in the accompanying Notice of References Cited (PTO-892), and none of the references either alone or in the combination fails to teach or fairly suggest or render obvious garbage collecting (GC) a first memory portion of a memory area during a first time window, determining a first remaining amount of time left in the first time window after completion of GC the first portion of the memory area, initiating GC of a second portion of the memory area based on the estimation that the time required to perform GC of the second portion of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135